Exhibit 10.4

EXECUTION COPY

TERMINATION OF SUBORDINATED NOTE

July 15, 2009

Reference is made to that certain Subordinated Note dated as of October 24, 2003
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Note”) by and between JWPR Corporation, as the issuer (“Issuer”)
and JohnsonDiversey UK Limited, as the holder (“Holder”). Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Note.

For good and valuable consideration (including the transfer of the “Specified
Assets” as defined in and pursuant to that certain Deed of Assignment dated as
of the date hereof by and between Issuer and Holder), the receipt of which is
hereby acknowledged, the parties hereto agree that the Note is hereby terminated
and no longer in full force or effect.

THIS AGREEMENT AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF IT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ILLINOIS.

This agreement may be executed in any number of counterparts and all such taken
together will be deemed to constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Issuer and Holder have caused this agreement to be duly
executed and delivered as of the date first above written.

 

JWPR CORPORATION, as Issuer By:   /s/ Tony A Sebranek  

Name: Tony A Sebranek

Title: Vice President

 

JOHNSONDIVERSEY UK LIMITED, as Holder By:   /s/ David C. Quast  

Name: David C Quast

Title: Director

 

Signature Page to

Termination of Subordinated Note

JD-UK